DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 3-4: The recitation “a pair of movement positions” is indefinite. It is unclear if by “a pair of movement positions” the application is claiming two movement positions (i.e. two discrete locations) or alternatively is claiming that the two sets of movement paths, with each path having a plural number of positions (i.e. the first path has a plural number of gear positions and the second path has a plural number of gear positions). In other words, is a pair or plural positions being claimed or a pair of single positions?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokumo et al. (US 9,334,952).
Regarding Claim 1, Tokumo discloses a vehicle shift device (see Title), comprising: a shift body (32) configured to be moved in a first direction and in a second direction (see Fig. 5, showing a slot 52 that provides a movement path for the shift body, with the first direction being a front/back direction, and the second direction being a side/side direction) such that a shift position of the shift body is altered (see Fig. 2, showing the various shift positions), the shift body being movable to each of a pair of movement positions that are aligned in the first direction and not aligned in the second direction (see Fig. 2, showing a first set of movement positions including R, Nt, D, and a second set of movement positions including S Nm, Eco); and a pair of restricting portions that restrict movement of the shift body toward either side in the second direction between the pair of movement positions by restricting movement of outer side surfaces of the shift body in the second direction (see Fig. 5, showing for example when the shift body is located in the lower left most slot associated with the Drive position, that the shift body is restricted on both the left and right sides by walls of the shift gate, which prevent 
Regarding Claim 2, Tokumo further discloses the shift device according to claim 1, further comprising a displacement restricting portion that, in a state in which the shift body is disposed at either one of the movement positions, restricts displacement of the shift body in a perpendicular direction relative to a movement direction of the shift body (see Fig. 5, showing for example when the shift body is located in the top left side being associated with a second movement positions, that the shift body can on move in the first direction which is associated with movement direction of the shift body, and the perpendicular movement is restricted by the walls of the shift gate).
Regarding Claims 3 and 4, Tokumo further discloses the shift device according to claim 1 and 2 respectively, further comprising an outer restricting portion that restricts movement of the shift body beyond a range of movement of the shift body (see Fig. 5, showing in the first direction that the shift gate has forward/backward walls that limit movement of the shift body such that the shift body cannot move forward of the R and S positions, nor move rearward of the D and Eco positions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658